                 Case 2:20-cr-00204-JAM Document 29 Filed 02/02/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0204-JAM
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   HOPELYN RHIANNON AUSK,                              DATE: February 9, 2021
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16

17          This case was previously set for a status conference on February 9, 2021. The government and

18 Defendant Hopelyn Rhiannon Ausk, by and through her counsel of record Douglas Beevers, (the

19 “parties”) now seek to continue the status conference to February 23, 2021, and exclude time under the

20 Speedy Trial Act and Local Code T4 for defense preparation.

21                                               STIPULATION

22          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

23 through defendant’s counsel of record, hereby stipulate as follows:

24          1.      By previous order, this matter was set for status on February 9, 2021.

25          2.      By this stipulation, the defendant now moves to continue the status conference to

26 February 23, 2021, and exclude time between February 9, 2021, and February 23, 2021, under 18 U.S.C.

27 § 3161(h)(7)(A), B(iv) [Local Code T4].

28          3.      The parties agree and stipulate, and request that the Court find the following:


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00204-JAM Document 29 Filed 02/02/21 Page 2 of 3


 1               a)      The government has represented that the discovery associated with this case

 2        includes approximately 500 pages of police reports, search warrant returns, subpoena returns,

 3        photographs, EDD records, and bank/financial records, as well as several dozen jail call

 4        recordings. All of this discovery has been either produced directly to counsel and/or made

 5        available for inspection and copying.

 6               b)      Counsel for defendant desires additional time to review the current charges,

 7        review discovery, conduct research and investigation into the charges and alleged acts, consult

 8        with his, and otherwise prepare for trial.

 9               c)      At this time, the defendant has no objection to the Court’s continuance of the

10        status conference to February 23, 2021, and agrees that such a continuance is necessary for

11        effective preparation as outlined below.

12               d)      Counsel for defendant believes that the Court’s continuance will provide them

13        reasonable time necessary for effective preparation, taking into account the exercise of due

14        diligence.

15               e)      The government does not object to the continuance.

16               f)      In addition to the public health concerns cited by the General Orders and

17        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

18        ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

19        he has been delayed in consulting with defendant due to the COVID-19 pandemic and visitation

20        restrictions at the jail where the defendant is detained.

21               g)      Based on the above-stated findings, the ends of justice served by continuing the

22        case as requested outweigh the interest of the public and the defendant in a trial within the

23        original date prescribed by the Speedy Trial Act.

24               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25        et seq., within which trial must commence, the time period of February 9, 2021, to February 23,

26        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28        of the Court’s finding that the ends of justice served by taking such action outweigh the best

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00204-JAM Document 29 Filed 02/02/21 Page 3 of 3


 1          interest of the public and the defendants in a speedy trial.

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7   Dated: February 1, 2021                                  MCGREGOR W. SCOTT
                                                              United States Attorney
 8
                                                              /s/ ROBERT J. ARTUZ
 9                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
10

11

12   Dated: February 1, 2021                                  /s/ DOUGLAS BEEVERS
                                                              DOUGLAS BEEVERS
13
                                                              Assistant Federal Defender
14                                                            Counsel for Defendant
                                                              HOPELYN RHIANNON AUSK
15

16

17

18                                          FINDINGS AND ORDER
19          IT IS SO FOUND AND ORDERED this 1st day of February, 2021.
20

21
                                                        /s/ John A. Mendez
22                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
